
	

113 HR 1295 IH: Medical Device Tax Elimination Act
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1295
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Maffei (for
			 himself and Mr. Polis) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on medical devices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Device Tax Elimination
			 Act.
		2.Repeal of medical
			 device excise tax
			(a)In
			 generalChapter 32 of the
			 Internal Revenue Code of 1986 is amended by striking subchapter E.
			(b)Conforming
			 amendments
				(1)Subsection (a) of
			 section 4221 of such Code is amended by striking the last sentence.
				(2)Paragraph (2) of
			 section 6416(b) of such Code is amended by striking the last sentence.
				(c)Clerical
			 amendmentThe table of subchapters for chapter 32 of such Code is
			 amended by striking the item relating to subchapter E.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to sales after the date of the enactment of this
			 Act.
			3.Limitation on
			 section 199 deduction attributable to oil, natural gas, or primary products
			 thereof
			(a)Denial of
			 deductionParagraph (4) of section 199(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(E)Special rule for
				certain oil and gas incomeIn the case of any taxpayer who is a
				major integrated oil company (as defined in section 167(h)(5)(B)) for the
				taxable year, the term domestic production gross receipts shall
				not include gross receipts from the production, transportation, or distribution
				of oil, natural gas, or any primary product (within the meaning of subsection
				(d)(9))
				thereof.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			4.Prohibition on
			 using last-in, first-out accounting for major integrated oil companies
			(a)In
			 generalSection 472 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(h)Major integrated
				oil companiesNotwithstanding any other provision of this
				section, a major integrated oil company (as defined in section 167(h)(5)(B))
				may not use the method provided in subsection (b) in inventorying of any
				goods.
					.
			(b)Effective date
			 and special rule
				(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 taxable years beginning after December 31, 2012.
				(2)Change in method
			 of accountingIn the case of any taxpayer required by the
			 amendment made by this section to change its method of accounting for its first
			 taxable year beginning after December 31, 2012—
					(A)such change shall
			 be treated as initiated by the taxpayer,
					(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
					(C)the net amount of
			 the adjustments required to be taken into account by the taxpayer under section
			 481 of the Internal Revenue Code of 1986 shall be taken into account ratably
			 over a period (not greater than 8 taxable years) beginning with such first
			 taxable year.
					5.Modifications of
			 foreign tax credit rules applicable to major integrated oil companies which are
			 dual capacity taxpayers
			(a)In
			 generalSection 901 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (n) as subsection (o) and by inserting
			 after subsection (m) the following new subsection:
				
					(n)Special rules
				relating to major integrated oil companies which are dual capacity
				taxpayers
						(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer which is a major integrated
				oil company (as defined in section 167(h)(5)(B)) to a foreign country or
				possession of the United States for any period shall not be considered a
				tax—
							(A)if, for such
				period, the foreign country or possession does not impose a generally
				applicable income tax, or
							(B)to the extent such
				amount exceeds the amount (determined in accordance with regulations)
				which—
								(i)is
				paid by such dual capacity taxpayer pursuant to the generally applicable income
				tax imposed by the country or possession, or
								(ii)would be paid if
				the generally applicable income tax imposed by the country or possession were
				applicable to such dual capacity taxpayer.
								Nothing
				in this paragraph shall be construed to imply the proper treatment of any such
				amount not in excess of the amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
							(A)is subject to a
				levy of such country or possession, and
							(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
							(3)Generally
				applicable income taxFor purposes of this subsection—
							(A)In
				generalThe term generally applicable income tax
				means an income tax (or a series of income taxes) which is generally imposed
				under the laws of a foreign country or possession on income derived from the
				conduct of a trade or business within such country or possession.
							(B)ExceptionsSuch
				term shall not include a tax unless it has substantial application, by its
				terms and in practice, to—
								(i)persons who are
				not dual capacity taxpayers, and
								(ii)persons who are
				citizens or residents of the foreign country or
				possession.
								.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after December 31, 2012.
				(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
				
